Citation Nr: 0415005	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  02-19 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for a right 
knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from July 1973 to 
February 1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 RO rating decision.  The veteran 
filed a notice of disagreement in April 2002, the RO issued a 
statement of the case in October 2002, and the veteran 
perfected his appeal later that same month.  

On December 15, 2003, a videoconference hearing was held 
before the undersigned, who is the veterans law judge 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  

During his testimony at this hearing, the veteran appeared to 
raise a claim for service connection for peripheral 
neuropathy, as well as a claim for a total rating based on 
individual unemployability.  These matters have not been 
developed or certified for appeal, and are not inextricably 
intertwined with the issue now before the Board on appeal.  
Therefore, they are referred to the RO for appropriate 
action. 
      
REMAND

The Board is REMANDING this appeal to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify you if 
further action is required on your part. 

The RO has not yet sent the veteran a letter specifically 
explaining what information and medical or lay evidence is 
necessary to substantiate his claim for increased rating, 
which information and evidence, if any, that he is to provide 
to VA and which information and evidence, if any, that VA 
will attempt to obtain on his behalf.  This should be done.  

At his videoconference hearing, the veteran asserted that he 
had recently been treated for his right knee disability at a 
VA facility and at a private facility called the "Carl 
Clinic" in Danville, Illinois (this is apparently a 
reference to the Carle Clinic Association located in 
Danville).  On remand, the RO should attempt to get these 
treatment records, as well as any other outstanding records 
reflecting treatment of the veteran's right knee.  

VA last conducted an examination of the veteran's right knee 
disability over two years ago, in November 2001.  By the time 
this case is returned to the Board following remand, the 
report of that examination will be, in the Board's judgment, 
too dated to be properly considered "contemporaneous."  
See, e.g., Green v. Derwinski, 1 Vet. App. 121 (1991).  A new 
examination is therefore necessary, as detailed below.

In a May 2003 written brief presentation, the veteran's 
representative asserted, in pertinent part, that the veteran 
had arthritis of the right knee which should be considered 
part of his service-connected disability.  The new 
examination report should confirm whether the veteran does, 
in fact, have arthritis of the right knee.  If so, the RO 
should consider the application of Diagnostic Codes 5003 and 
5010, as well as VA General Counsel opinions 9-98 and 23-97.  

Accordingly, the Board REMANDS this case for the following:

1.  Review the claims file and ensure 
that all notification actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully satisfied, including providing the 
veteran notice of the section 5103 
obligations relative to the claims on 
appeal.  See also 38 C.F.R. § 3.159.

2.  With any needed assistance from the 
veteran, obtain records relating to 
treatment of his right knee at the Carle 
Clinic Association located in Danville, 
Illinois.  

3.  Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, etc.) that have treated him for 
right knee symptoms since April 2002 (the 
last time VA records were associated with 
the claims file).  Provide him with 
release forms and ask him to sign and 
return a copy for each non-VA health care 
provider identified, and for whose 
treatment records are not already 
contained within the claims file.  When 
the veteran responds, obtain records from 
each health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records cannot be obtained and there is 
no affirmative evidence that they do not 
exist, inform the veteran of the records 
that could not be obtained, including 
what efforts were made to obtain them.  
Also, inform the veteran that 
adjudication of his claim will continue 
without these records unless he is able 
to submit them.  Allow an appropriate 
period for response.  

4.  Make arrangements for the veteran to 
be afforded a VA orthopedic examination.  
Ensure that the claims folder is made 
available to the examiner in conjunction 
the examination.  Any tests or procedures 
deemed necessary (including x-rays) 
should be conducted.  The examiner should 
answer each of the following questions:  

a.  What is the range of motion 
of the veteran's right knee, in 
degrees?  

b.  Does the veteran have 
arthritis of the right knee?

c.  Does the veteran's right 
knee disability involve 
ankylosis (favorable or 
unfavorable), recurrent 
subluxation, lateral 
instability, and/or malunion or 
nonunion of the tibia and 
fibula?  If so, what is the 
nature and severity thereof?  

d.  Does the veteran's right 
knee exhibit weakened movement, 
excess fatigability, and/or 
incoordination?  If so, what is 
the nature and severity 
thereof?  Is there likely to be 
additional range of motion loss 
due to any of the these 
manifestations?  If so, how 
much?

e.  Does any reported pain 
limit the veteran's right knee 
function during flare-ups or 
when the right knee is used 
repeatedly?  If so, how much?  
If there is no pain, no 
limitation of motion and/or no 
limitation of function, please 
note such facts in your report.  

5.  Review the claims file and ensure 
that any remaining notification and 
development action(s) required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fulfilled.  See also 
38 C.F.R. § 3.159(b) (2003).  If the 
examination report is inadequate for any 
reason or if all questions are not 
answered specifically and completely, 
return it for revision.

6.  Thereafter, re-adjudicate the claim 
for a rating in excess of 20 percent for 
a right knee disability.  If the claim 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case should 
contain notice of all relevant actions 
taken on the claim for benefits and the 
applicable legal and rating criteria 
(including Diagnostic Codes 5256 through 
5262, and, if appropriate, Diagnostic 
Codes 5003 and 5010, and VA General 
Counsel opinions 9-98 and 23-97).  The 
supplemental statement of the case should 
also include a summary of the evidence 
received since the issuance of the 
statement of the case in October 2002.  
Allow the veteran and his representative 
an appropriate period of time to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).
Only a decision of the Board is appealable to the CAVC.  
38 U.S.C.A. § 7252 (West 2002).  

